DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of February 26, 2020 which amended claims 1-8.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the filling device 100 (pg. 9 line 33), the detection element 31 (pg. 14 line 13), the processing unit 32 (pg. 15, line 6), the memorization unit 33 (pg. 5 line 10), the sensor 34 (pg. 15 line 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

 Specification
The abstract of the disclosure is objected to because the Abstract should not include legal phraseology such as “means”, “comprises” or “said”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: throughout the specification the element 15, which is a container or reservoir for fluid, is referred to as a power source, which is a source of energy. New terminology for this element should be provided.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
in line 14 “to define” should be “defining”;
in lines 18 and 19 “to determine” should be “determining”;
in line 23 “to record” should be “recording”;
in line 28 “to process” should be “processing”;
in line 34 “to selectively activate” should be “selectively activating”;
in line 37 “to detect” should be “detecting”; and 
in line 39 “to control” should be “controlling”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “movement member”, the “control and command unit” in claim 1; “a detection element to determine angular position”, “a processing unit configured to determine the volumes…”, “a memorization unit configured to record”, and “a control and command unit configured to process the volumes” in claim  5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1  and 5 sets forth: “wherein said method comprises compensating for the variation in the flow rate of the fluid at exit determined in the transient in which the rotating roller operates in the adjacent segment on the basis of the determined volumes of fluid in the individual sectors of the adjacent segment by commanding the rotating roller by means of the movement member so that said rotating roller varies its angular speed according to said processing performed by said control and command unit determining and quantifying the variation in the flow rate of the fluid.” The specification at page 14 lines 20 through 27 describe this same desired result but provides no 
	Claim 4 is claims : “wherein said determination of said volumes is obtained by applying a functional relation that combines one or more chemical-physical characteristics of said fluid chosen from a group comprising viscosity, the response to compression, the properties of adhesion to a surface and the sliding properties inside said flexible tube, with one or more structural characteristics of said peristaltic pump chosen from a group comprising the response to the compression of said flexible tube, its disposition in said cylindrical chamber, the thickness of its walls, and the diameter of the channel where said fluid passes.” The specification at page 14 lines 4 through 11 describe this same desired result but provides no description of the steps taken or the algorithm performed to accomplish the determination of the volumes based upon the noted variables. For example, no description of how the viscosity or the adhesion propoperties within the tube are utilized to determine the volume. Therefore the applicant has not shown possession of this limitation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The claims are replete with vague and indefinite language. Examples of such language is set forth below, but additional indefinite language may be present and the applicant is encouraged to review the claims for clarity.
In claim 1 it is unclear if each of the steps set forth aftyer line 13 (“said method provides”) is intended to be positively clasimed or not. For example, the steps “to define…”, “to determine…” seem to set forth a future capability instead of positively setting forth a step to be taken.
	In lines 1 and 2 of claims 1 and 5 it is unclear of the pump is delivering to a single container or pluar containers. In line 3 it is unclear which of the plurality of containers is being referred to by “a container” and if this is a reference to the earlier set forth containers or a different container. A single container has been disclosed.
	In line 5 of claims 1 and 5 it is unclear which element is being “provided with” the extension, the container structure or the tube.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “power source” in claims 1 and 5 is used by the claim to mean “a ,” while the accepted meaning is “a source of power or energy.” The term is indefinite because the specification does not clearly redefine the term.
	In lines 7 through 9 claims 1 and 5 the language setting forth the circumferential segment defining the adjacent segment which is part of the entrance and exit extensions is unclear. The relationship between the extensions and the segments is not clearly defined. In particular, it is unclear if the adjacent segment is part of the circumferential segment or separate from it and it is further unclear if the adjacent segment forms the extensions or are connected to the extensions.
Claim 1 recites the limitation "the axis of rotation of the cylindrical chamber" in line 10.  There is insufficient antecedent basis for this limitation in the claim. This phrase also makes unclear if the cylindrical chamber is stationary or rotating. Claim 5 is similarly confusing.
	Claims 1 and 5 are vague and indefinite because in claim 1 lines 14 through 15 it is unclear if the defined angular sectors are part of the adjacent segment, i.e. if they are the adjacent segment divided into angular sectors, or if the adjacent segment is supposed to be included as one of the angular sectors. Claim 5 is similarly confusing in lines 16-21
In claim 1 it is further unclear if the angular segments are defined once at the manufacturing or design stage of the pump or if the segments are continually being redefined during operation. It is additionally unclear if each of the steps mentioned are performed once or repeatedly. For example, in line 18 is the “initial angular position” determined after each dispense cycle. For example, if there are 4 segments and a 
	In claim 1 lines 15 and 16 are vague and indefinite because the phrase “explored by said rotating roller with respect to said axis of rotation relating to said circumferential path and depending on their circumferential position”. This phrase is unclear for a number of reasons including: what does “explored” mean, how does the “relating to…depending on…” phrase limit this phrase and what does “their” (a reference to a plurality of elements) refer to. Claim 5 is similarly confusing at lines 18 and 19.
	In claim 1 lines 19 through 22 it is unclear if this is intended to be a calculation step of the controller or if this is a design step. It would seem this is inherent when any tubing type dispensing pump is designed to consider the inner cross sectional area of the tube in order to be able to determine volumes displaced. It is unclear if this determining step is the user inputting the tube diameter or if some type of a calculations are being made contintinually.
	Claim 1 line 23 and 24 are vague and indefinite because the relationship of the recording steps to the earlier set forth determining of angular position step is unclear. It is unclear if these are done repeatedly or sequentially.
	In claim 1 lines 24 and 25 there is no antecedent basis for “said predefined quantity to be delivered into each container”. Additionally in line 26 it is unclear what “angular portions of the latter” is a reference to and how these are related to the already defined angular sectors. This is confusing because the clear distinction between what the angular sectors and the “angular portions” represents is not defined. It is noted that any random dividing or pairing of portion or segment can be referred to as a segment or 
	In claim 1 lines 28 through 33 it is unclear what is meant by “to process the volumes of the fluid..”. Claim 5 is similarly confusing at lines 29 through 34
	In claim 1 line 29 it is unclear what “each occasion” is referring to. Claim 5 at line 30 is similarly confusing.
In claim 1 line 30 it is unclear what the reference frame for determining what a “controlled and precise manner” is. Claim 5 at line 31 is similarly confusing.
	In claim 1 lines 32 and 33 there is no antecedent basis for “the desired quantity of fluid”. The examiner assumes this is the “predefined quantities of said fluid” mentioned at line 12. Claim 5 at lines 33 and 34 is similarly confusing.
In claim 1 lines 34 and 35 the roller is said to deliver “in succession…into said container”. It is unclear if a movement of switching of the containers is being claimed after each dispensing cycle or if possibly something else is being set forth. It is noted that only one pump is claimed. Claim 5 at line 34 is similarly confusing.
In claim 1 there is no antecedent basis for “the instantaneous quantity” in line 37 and in line 38 it is unclear what “progressively” adds to or how it further limits “delivered”.
In claim 1 line 39 it is unclear how the “controlling the quantity of fluid” step is distinguished for the steps in lines 34-36 of selectively actuating the rotating roller. Further, in lines 41 it is unclear of the step of deactivating said rotating roller” is being positively claimed or not. Claim 5 is similarly confusing at lines 37 through 39.

In claim 1 line 44 there is no antecedent basis for “the transient” and it is unclear what time frame is being referenced by “the transient”. Claim 5 is similarly confusing at line 41.
In claim 1 line 47 it is unclear what “its” refers to. Claim 5 is similarly confusing at line 44.
In claim 1 line 48 there is no antecedent basis for “quantifying”. Claim 5 is similarly confusing at line 46.
Claim 3 is vague and indefinite because it is unclear what the reference frame for the “angular speed of the rotating roller” is. The rotational axis of the roller or the rotational axis of the cylindrical chamber.
In claim 5 lines 37 and 38 there is no antecedent basis for “said instantaneous quantity”.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: The vague and indefinite language of the claims and the recitation of subject matter which was rejected under 35 USC 112(a) for written description did not permit a clear enough understanding of the claimed invention to 
Trebbi et al discloses a controlled system having a plurality of tubing pumps delivery predefined volumes to fill a plurality of containers.
Gutherie et al disclose a control system for actuating predetermined quantities of a fluid at a constant flow rate from a tubing pump. The pump being actuated by a variable speed stepper motor which inherently actuates a roller to move in angular segments of a specific predetermined size.
Watanabe discloses a single roller tube pump. Where the tube is provided around the inner surface of a circumferential segment of a containing structure having an entrance extension and an exit extension.
Iles also discloses a single roller tube pump. Where the tube is provided around the inner surface of a circumferential segment of a containing structure having an entrance extension and an exit extension.
Matthews et al set forth a tubing pump position monitoring arrangement.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
March 13, 2021